Mr. Justice McBride
delivered the following dissenting opinion.
While the opinion in this case follows strictly the holding of this court in Kamm v. Normand, 50 Or. 9, (91 Pac. 448: 11 L. R. A. (N. S.) 290: 126 Am. St. Rep. 698) and Trullinger v. Howe, 53 Or. 219 (97 Pac. 548: 99 Pac. 880: 22 L. R. A. (N. S.) 545), I do not think that the doctrines announced in those cases are sufficiently broad to be applicable to the situation in a great timber-producing State like Oregon.- I am willing to subscribe to the doctrine that a stream, incapable by the natural'flow of its waters of transporting logs for any 'considerable period, cannot be made so by artificial increase of such flow, but, where a stream in its natural state is conceded to be navigable for a part of the year for such purposes I think that the same rules should apply, so far • as. improvement to facilitate such purposes is concerned, that would obtain upon the Willamette or any other of our large commercial streams. In other words, the fact that a stream is navigable for logging purposes a portion of the time, removes if from the category of private streams to the extent that its natural fitness for public use may be improved by splash dams so long as the waters are not raised beyond the confines of the banks. The banks and bed of the stream are just as much a part of the stream as the water is. There can be no river without banks and bed, arid, where the waters serve a public use, the banks and bed which contain such waters should be held subject to the rights of the public. I am aware that this is contrary to the great weight of authority for the reason that our courts have attempted to apply the common law to a situation wherein it is totally inapplicable. In England no river was deemed navigable wherein the tide did not ebb and flow, and such was the common law; but in this country the courts finally cut loose from this doctrine, and decided that it was inap*379plicable to conditions in America, and that the true test of navigability was the fact whether or not a stream could actually be navigated. In other words, the American courts substituted common sense for common law. I think to take our rules in regard to riparian rights on floatable streams from a country which had no floatable streams and no timber to be floated is a greater absurdity than the adoption of the tide-water test as to navigability' would be, and that we ought to adopt the liberal and common-sense rule that one taking land on a stream capable in its natural state of floating logs for a portion of the year, takes it subject to that use and subject to the right of the public to reasonably assist such navigation by artificial means. The strict adherence to antiquated common-law doctrines, entirely inapplicable in this State, enables any curmudgeon who happens to own land along a floatable stream to hamper, delay, and blackmail a great industry and make it impossible for a small proprietor of timber land to get his product to market. He must either burn his valuable trees or sell out to somebody who is able to build a railroad to his timber.
There is no more good reason for applying common-law rules to riparian rights on our floatable streams than there is for applying the English custom of primogeniture or conveyance by fine and recovery to our system of land tenures.